PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/391,668
Filing Date: 23 Apr 2019
Appellant(s): Poghosyan et al.



__________________
Richard L. Bell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 25, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. It should be noted that the rejection has been slightly revised to better address claim limitations. However, no new ground of rejection has been raised.

A.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anand, U.S. pat. Appl. Pub. No. 2014/0179270, in view of Sali, U.S. pat. Appl. Pub. No. 2018/0225391.
As per claim 1, Anand discloses a computer implemented method to detect abnormal behavior of an object and recorded in a historical time window comprising:
a) applying a principal component analysis technique to the metrics to determine principle component (PC) of the metrics in the historical time window, i.e., defined time window (see pars 0035 ll. 1-14, 0053, ll. 22-31); 
b) for each time stamp in the historical time window, computing a system indicator (dummy variable) value for the object based on principal component value of the principle components at the time stamp, i.e., fitting time series model on index I (par 54, ll. 1-5), computing residuals of observations and associating dummy variables with observations of index I (see par 0055-0056), wherein each system indicator value identifies an abnormal or 
c) computing a state classifier (classifier model) for the object based on system indicator values and corresponding time stamps in the historical time window, i.e., performing a statistic computation based on dummy variables (or system indicator values) and corresponding time (or timestamp) over the defined period of time, the statistic computation is based on one or more of classification tree and SVM models (par 0017, ll. 1-15, par 0057 ll. 1-10); 
d) using the state classifier to detect abnormal behavior based on a run-time metrics associated with the object, i.e., making a decision based on based on a computation of the classifier model and runtime-metrics associated with the object (par 0058);
e) generating an alert that identifies abnormal behavior of the object in response to detection of abnormal behavior of the object by the state classifier, e.g., sending a message to user (see par 0003, ll. 31-34).
Anand does not explicitly teach implementing anomaly detection in a distributed computing system. However, implementation of anomaly detection in such distributed computing environment is well known in the art as disclosed by Sali (see Sali, pars 0053, ll. 1-10, 0103).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Anand teachings to any known computing system including distributed computing system. Such use of distributed computing system (as opposed to a single system) would have been motivated because of its scalability advantage compared to the single system.


B.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand, and Sali, and further in view of Owhadi, U.S. pat. Appl. Pub. No. 2016/0352767.
Anand teaches computing a bound for the system indicator values, labelling system indicator values that do not violate the bound as normal and system indicator values that violate the bound as abnormal (see pars 0042-0043). Anand also teaches computing a support vector machine based on outlier and system indicator values and computing the state classifier using the support vector machine (see par 0049). Anand however does not teach that the vector machine to be a vector machine matrix. Owhadi teaches using a vector matrix to determine/compute correlation between outliers in different metrics (see Owhadi, par 0046).
It would have been obvious to one skilled in the art to modify Anand with Owhadi teachings because it would have enabled implement the support vector machine to determine anomaly based on correlation between outliers in different metrics (see Owhadi, par 0046).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 112 first paragraph rejection of claims 6-7, 13-14 and 20-21 has been withdrawn.
The 103 rejection of claims 2-3, 7, 9-10, 14, 16-17 and 21 has been withdrawn.

(2) Response to Argument
I.	Appellant alleges that Anand and Sali do not teach claim limitations cited in preamble and first step of claim 1 including metrics that are associated with objects, metrics are recorded in a historical time window, and principle components are determined using principle component analysis applied to the metrics in the historical time window. The examiner respectfully disagrees.
Anand clearly teaches recording metrics associated with an object in a historic time window. For instance, operational metrics, e.g., location parameters, of a mobile phone (object) were recorded and stored for a defined period of time (a historic time window), wherein each operational metric is recorded with a corresponding time or timestamp  (see par 0035). Anand also teaches determining principle component (PC) by applying principle component analysis to the operational metrics (location parameters) in the defined period of time (see par 0053, ll. 22-31). It is noted that the metrics are not limited to location parameters, but could include other operational parameters associated with the object (mobile phone) such as calling parameters, application usage, etc., (see par 0053 ll. 7-22).
Appellant also alleges that paragraphs 43 and 103 of Sali do not teach performing any anomaly analysis on a distributed computing system. The examiner respectfully disagrees.
The examiner submits that Sali clearly teaches performing principle component analysis on distributed computing system (see pars 0053 ll. 1-10, 0103) (cited par 0043 is an apparent typo error). Thus, while the claim 1 preamble specifies to field of use of the invention, i.e., implementing one or more anomaly analysis process in a distributed computing system, Sali teachings clearly shows that such field of use of invention is also known in the art.

Anand teaches computing the system indicator values (dummy variables) for the object based on principal component values of the principal component (index I) at the time stamp, i.e., plotting/observing index I on time series model (time axis) over the defined period of time (see par 0054), computing residuals of observations, and associating dummy variables (system indicators) with observations of index I (see pars 0054-0056), wherein system indicator values (or dummy variables) identify an abnormal or normal state of the object at a timestamp in the historic time window , i.e., a dummy variable having a value of 1 or 0 (see par 0056). Paragraph 51 of Anand can also be seen disclosing similar teaching but with further detail such as identifying an abnormal state of the object at a timestamp, i.e., observing value of the dummy variable at timestamp T1 (see par 0051, ll. 16-23).
Appellant alleges that paragraph 0054 of Anand does not disclose the second step of claim 1 because mobile device (mapping to the claim “object”) disclosed in paragraph 53 is not mentioned in paragraph 0054 of Anand. The examiner respectfully disagrees.
Relevant Anand teachings are described in multiple paragraphs, e.g., paragraphs 51-58. It is improper for appellant to attack the relevancy of the reference by breaking up the reference into pieces. For instance, the index I (mapping to the claimed “principal component values”) in paragraphs 54-56 is clearly the same index I described in paragraph 53 which is for the mobile device (the “object”) in a defined time window.  

III.	Appellant alleges that Anand does not teach claim limitations of the third step of claim 1 including that state classifier is computed based on the system indicator values and corresponding time stamps in the historical time window. The examiner respectfully disagrees.
Paragraph 125 of the present specification discloses applying a statistical model such as SVM classifier to compute or train a state classifier based on system indicator values and corresponding time stamps. Anand discloses a similar use of a SVM classifier model to compute or train the classifier based on system indicator values (i.e., dummy variables) and corresponding time stamps (see par 0057, ll.1-10), wherein the computed SVM model is used to detect abnormal behavior of the object (see pars 0017 ll. 1-15, 0058).
Appellant alleges that Anand does not mention timestamps or time window in paragraph 17 and 55-56. The examiner respectfully disagrees.
As discussed above, Anand teaching of a claim limitation should not be limited to specific paragraph. Rather all relevant teachings of Anand should be considered. Paragraph 57 teaches performing statistical model (state classifier) based on dummy variables (system indicator values) over a defined period of time (historical time window). Paragraph 51 also teaches that each dummy variable (system indicator value) corresponds to a timestamp.


	Anand teaches using the state classifier, i.e., SVM classifier model, to detect abnormal behavior of the object (see par 0058), wherein the state classifier is computed based on run-time metrics associated with the object, i.e., dummy variables and other explanatory variables (see par 0057, ll. 1-10).
	
V.	Appellant alleges that Anand does not teach claim limitations of the fifth step of claim 1 including generating an alert that identifies abnormal behavior of the object in response to detection of abnormal behavior of the object. The examiner respectfully disagrees.
Anand clearly teaches generating an alert that identifies abnormal behavior of the object, i.e., usage behavior (see par 0003 ll. 31-34). For example, usage of phone at unusual location based on location parameters such GPS latitude and longitude coordinates could indicate that the phone may have been lost or stolen (see par 0004 ll. 13-15).
Appellant alleges that Anand does not teach generating an alert in paragraphs 55 and 56.
Anand’s teaching in paragraph 3 (par 3, ll. 31-35) is relevant to paragraphs 53-58 because they both describe detecting abnormal usage behavior of an object (mobile phone). While paragraph 3 teaches performing an action, i.e., sending an alert, upon detect an abnormal usage behavior, paragraph 53-58 disclose detailed methods for detecting such abnormal usage behavior. These teachings are seen compliment to each other. In other words, 

VI.	Appellant alleges that there is no motivation to combine Anand and Sali with a reasonable expectation of success. The examiner disagrees.
Sali discloses known machine learning techniques that are clearly relevant and applicable to Anand’s teaching of using machine learning algorithm to detect anomaly. Particularly, Sali’s preprocessing of dataset would have been utilized in Anand to perform statistically operations more effectively by eliminating unrelated and/or less meaningful data from the dataset.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/VIET D VU/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

Conferees:
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448      


/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.